EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Lee on August 8, 2022.

The following amendments have been made:
Specification, Page 1, Para [0001], --[0001] This application is a continuation of U.S. Patent Application Serial No. 16/622,654, now U.S. Patent No. 11,084,179, issued, August 10, 2021, entitled “Shaver with Sensors and Methods for providing a Shaving Lubricant having a Smart Polymer”, which claims to 35 U.S.C. § 119(e) of U.S. Provisional Patent Application Serial No. 62/534,722, entitled "System and Method for Providing a Shaving Lubricant Having a Smart Polymer," filed on July 20, 2017, and U.S. Provisional Patent Application Serial No. 62/526,642, entitled "Shaver with Sensors and Related Methods of Use," filed on June 29, 2017, which are hereby incorporated by reference--.

Claim 11, (line 3), --output information regarding a determined level of depletion of a smart polymer, (ii), --

Claim 25, (line 13), --shaving while using the razor cartridge--.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 and 23-32 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,084,179. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 21 of the instant application is merely broader in scope than all that is recited in claim 1 of the patent to ‘179. That is claim 21 is anticipated by claim 1 of the patent to ‘179. Once applicant has received a patent for a species or a more specific embodiment, applicant is not entitled to a patent for the generic or broader invention (see In re Goodman, 11 F.3D 1046, 29 USPQ2d 2010 (Fed. Cir. 1993)). Claims 23-32 of the instant application are anticipated by claims 2-10 of the patent to ‘179, by the same reasoning.
A terminal disclaimer was filed and approved to overcome the double patenting rejection.

Claim 1, 8-12, 20-31 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Noble (US 20080016692) teaches a razor system which has a controller to actuate shaving aid based on a property that is sensed. Noble teaches a moisture sensor can initiate flow of shaving aid when the razor comes into contact with water, in which, activation of the sensor activates the pump to cause the shaving aid material to flow for a predetermined amount of time. Noble teaches a sensing unit, but there is no detection of a property of water. The moisture sensor merely detects the presence of water when the shaver is dipped in water. 
Hendriks et al. (US 20170291319) teaches a shaver having a smart polymer. The smart polymer changes shape/form, via a controller, which controls the activation of the shape changing smart polymer, based on a characteristic of the skin that is sensed by a sensor, such as irritation and/or hair density and/or hair length.
The prior art, as a whole, does not teach or suggest the claimed invention. Hendriks provides a teaching that it is known to activate a smart polymer based on a skin characteristic that is sensed and there are no further details to this system. Noble teaches a controller, which is capable of being programmed; however, programming the controller Nobel to control the activation of the smart polymer as taught by Hendriks does not provide a teaching or a suggestion that shaving aid would be released. The pending application as a whole teaches a property, such as temperature, is sensed on at least one of the skin, air, and water, and after sensing the temperature it is compared to a stored temperature, which determines if the smart polymer should be activated to release at least one lubricant and cosmetic during the shaving process. Neither reference teaches or suggest the claimed invention and a combination of the prior art would have relied on hindsight reasoning.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER S MATTHEWS/
Primary Examiner, Art Unit 3724